DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 11, 2019. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Romanelli et .

Regarding claim 1, Romanelli discloses an illumination system for a vehicle, comprising: 
an illumination device including (See at least fig 1, (70)): 
a light source (See at least fig 2, (22)), and 
a bracket connected to the light source (See at least fig 1, Col 2, lines 1-7, “mounting bracket 40”), wherein the bracket is adapted to be rotatably connected on an inner surface of a movable closure of the vehicle (See at least fig 2, Col 1, lines 20-30, “light which is permanently mounted in the trunk of the vehicle and which is instantly put into operation by lifting the trunk compartment cover”) and the bracket is adjacent to a top of the vehicle when the movable closure is in an opened position (See at least fig 2, Col 1, lines 20-30, “lights mounted on brackets fixed to the trunk cover and causes the retraction of a latch element holding the lights on the bracket”), and wherein an illumination area of the light source varies as the bracket rotates (See at least fig 2, Col 2, lines 30-40, “retract latch member 50, allowing the light to pivot under the urging of coil spring 46 to a vertical use position as shown in FIGS. 1, 2 and 4”).

Regarding claim 2, Romanelli discloses the illumination system of claim 1, wherein the movable closure is a lift gate of the vehicle (See at least fig 2, Col 2, lines 1-3, “light which is permanently mounted in the trunk of the vehicle and which is instantly put into operation by lifting the trunk compartment cover”).

Regarding claim 3, Romanelli discloses the illumination system of claim 1, wherein the bracket is connected to the movable closure via a pivoting pin (See at least fig 2, Col 2, lines 1-3, “A hinge pin 44 extends through and pivotally connects hinge members 32, 34 to hinge members 36, 38 on mounting bracket 40”), and the bracket is rotatable around an axis parallel to a widthwise or a lengthwise direction of the vehicle (See at least fig 4, claim 1, “bracket for pivotal movement from a storage position wherein said housing is complementally supported by said bracket to a use position in a substantially vertical plane”).

Regarding claim 4, Romanelli discloses the illumination system of claim 3, further comprising a damper coupled to the pivoting pin to adjust a rotating speed of the bracket (See at least fig 2, Col 2, lines 1-7, “A coil spring 46 is positioned about hinge pin 44 and has one end connected to hinge member 36 and its other end connected to hing member 34 to urge housing 18 to assume a vertical position as shown in FIG. 2”).

Regarding claim 5, Romanelli discloses the illumination system of claim 1, wherein the bracket is connected to the movable closure via a universal joint (See at least fig 2, Col 2, lines 8-15, “The shorter leg 48 of mounting bracket 40 is hollow and houses a retractible latch member 50 and its associated mechanism 52 for holding housing 18 in the phantom line position shown in FIG. 2, complementally seated on mounting bracket 40, when not in use”).

Regarding claim 6, Romanelli discloses the illumination system of claim 5, wherein the universal joint comprises a housing fixed on the movable closure and a rotary element fixed on the bracket, and wherein the housing has a ball-shaped chamber, and the rotary element has a (See at least fig 2, Col 1, lines 58-61, “Each light 10, 12 includes a substantially square housing 18 having a socket 20 and flashing bulb 22 mounted in socket 20 and extending through a concave reflector 60 24 behind a convex red lens 26”).

Regarding claim 7, Romanelli discloses the illumination system of claim 5, wherein the universal joint comprises a first element fixed to the movable closure (See at least fig 2, Col 2, lines 8-15, “The shorter leg 48 of mounting bracket 40 is hollow and houses a retractible latch member 50 and its associated mechanism 52 for holding housing 18 in the phantom line position shown in FIG. 2, complementally seated on mounting bracket 40, when not in use”), a second element fixed to the bracket, and a cross-shaped element connecting the first and second elements (See at least fig 2, Col 2, lines 11-20, “complementally seated on mounting bracket 40, when not in use. Latch member 50, when extended, contacts the front of housing
18 to preclude housing 18 from assuming the vertical use position of FIG. 2. The end of latch member 50 has a pin positioned between the arms of a yoke member 56, which in turn is pivotally connected to a lever 60”); wherein the first element includes two first arms spaced apart each other and each having a first hole, wherein the second element includes two second arms space apart each other and each having a second hole (See at least fig 2, Col 2, lines 16-20, “The end of latch member 50 has a pin positioned between the arms of a yoke member
56, which in turn is pivotally connected to a lever 60 pivotally connected to the armature 62 of a solenoid 64”), wherein the cross-shaped elements includes a first bar and a second bar crossed with each other; and wherein two ends of the first bar are received in first holes of the first element and rotatable round a first axis, and two ends of second first bar are received in second (See at least fig 2, Col 2, lines 39-48, “Latch member 50 has a cam surface 78 which upon contact by the bottom surface of housing 18 will cause latch element 50 to retract momentarily so that housing 18 is positioned in the phantom line position in FIG. 2 and
then latch element 50 is repositioned in front of housing 18 to lock it in stored position”).

Regarding claim 8, Romanelli discloses the illumination system of claim 1, wherein the illumination device further comprises a detachable lens covering the light source and dispensing light beams emitted by the light source (See at least fig 4, claim 1, “a lens for transmitting reflected light from a bulb electrically connected to said electrical socket means”), and the illumination system further comprises a switch to manually activate and deactivate the light source (See at least fig 2, Col 1, lines 20-30, “a switch mounted upon the dashboard. The
swich activates a pair of flashing red lights mounted on brackets fixed to the trunk cover”).

Regarding claim 9, Romanelli discloses the illumination system of claim 8, wherein the bracket includes a first baffle plate and a second baffle plate disposed at two opposite ends thereof (40), wherein the first baffle plate includes a first recessed portion and the second baffle plate includes a second recessed portion (50), and wherein the lens has a protrusion at a first side and a flexible clip at a second side (56), and the clip is configured to be deformable to facilitate an assembling of the lens on the bracket (See at least fig 1-4, Col 2, lines 1-20, “The shorter leg 48 of mounting bracket 40 is hollow and houses a retractible latch member 50 and its associated mechanism 52 for holding housing 18 in the phantom line position shown in FIG. 2, complementally seated on mounting bracket 40, when not in use. Latch member 50, when extended, contacts the front of housing 18 to preclude housing 18 from assuming the vertical use position of FIG. 2. The end of latch member 50 has a pin positioned between the arms of a yoke member 56, which in turn is pivotally connected to a lever 60 pivotally connected to the armature 62 of a solenoid 64”).

Regarding claim 10, Romanelli discloses the illumination system of claim 1, further comprising a controller configured to activate the light source when at least one vehicle condition is met (See at least fig 2, Col 1, lines 20-30, “a switch mounted upon the dashboard. The swich activates a pair of flashing red lights mounted on brackets fixed to the trunk cover”).

Regarding claim 11, Romanelli discloses the illumination system of claim 10, wherein the vehicle condition includes the movable closure in the opened position and a power system of the vehicle at an “off'” status (See at least fig 2, Col 2, lines 39-47, “When use of lights 10, 12 is no longer necessary, switch 66 is reopened, causing latch members 50 associated with each light 10, 12 to be extended. Latch member 50 has a cam surface 78 which upon contact by
the bottom surface of housing 18 will cause latch element 50 to retract momentarily so that housing 18 repositioned in the phantom line position in FIG. 2 and then latch element 50 is repositioned in front of housing 18 to lock it in stored position”).

Regarding claim 12, Romanelli discloses the illumination system of claim 10, wherein the vehicle condition includes the movable closure in the opened position and a speed of the vehicle less than a threshold speed (See at least fig 2, Col 1, lines 20-30, “light which is permanently mounted in the trunk of the vehicle and which is instantly put into operation by lifting the trunk compartment cover”).

Regarding claim 13, Romanelli discloses the illumination system of claim 10, wherein the light source is coupled to a battery of the vehicle, and the vehicle condition includes a state of charge of the battery larger than a state of charge threshold (See at least fig 2, Col 2, lines 20-30, “the operator of motor vehicle 17 opens trunk cover 16 and closes a switch 66 mounted on the
dashboard of vehicle 17. This establishes a series electric circuit from battery 68 through a conventional flasher unit 70 to bulb 22 in one of lights 10, 12 as shown in FIG. 5. Simultaneously, a seris circuit is established from battery 68 to solenoid 62 through wires 72, 74 which enter the side wall of hollow leg 48 of mounting bracket 40”).

Regarding claim 14, Romanelli discloses an illumination system for a vehicle (See at least fig 1, (70)), comprising: 
two illumination devices disposed on an inner surface of a movable closure of the vehicle and spaced apart each other (See at least fig 2, (10 and 12)), each illumination device including: 
a bracket (See at least fig 1, Col 2, lines 1-7, “mounting bracket 40”), and 
a light source connected to the bracket, wherein the bracket is rotatably connected to an inner surface of movable closure of the vehicle (See at least fig 2, (22)); and rotatable such that an illumination area of the light source varies as the bracket rotates (See at least fig 2, Col 2, lines 30-40, “retract latch member 50, allowing the light to pivot under the urging of coil spring 46 to a vertical use position as shown in FIGS. 1, 2 and 4”), 
(See at least fig 1-5); and 
a controller configured to selectively activate the two illumination devices in response to at least one vehicle condition (See at least fig 2, Col 2, lines 20-30, “the operator of motor vehicle 17 opens trunk cover 16 and closes a switch 66 mounted on the dashboard of vehicle 17. This establishes a series electric circuit from battery 68 through a conventional flasher unit 70 to bulb 22 in one of lights 10, 12 as shown in FIG. 5. Simultaneously, a seris circuit is established from battery 68 to solenoid 62 through wires 72, 74 which enter the side wall of hollow leg 48 of mounting bracket 40”).

Regarding claim 15, Romanelli discloses the illumination system of claim 14, wherein the bracket of each of the two illumination devices is configured to rotate around an axis parallel to a widthwise direction of the vehicle (See at least fig 2, Col 2, lines 30-40, “retract latch member 50, allowing the light to pivot under the urging of coil spring 46 to a vertical use position as shown in FIGS. 1, 2 and 4”), (See at least fig 4, claim 1, “bracket for pivotal movement from a storage position wherein said housing is complementally supported by said bracket to a use position in a substantially vertical plane”).

Regarding claim 16, Romanelli discloses the illumination system of claim 14, wherein the bracket of one of the two illumination devices is configured to rotate around an axis parallel to a widthwise direction of the vehicle and the bracket of another of the two illumination devices is configured to rotate around an axis parallel to a lengthwise direction of the vehicle (See at least fig 2, Col 2, lines 30-40, “retract latch member 50, allowing the light to pivot under the urging of coil spring 46 to a vertical use position as shown in FIGS. 1, 2 and 4”), (See at least fig 4, claim 1, “bracket for pivotal movement from a storage position wherein said housing is complementally supported by said bracket to a use position in a substantially vertical plane”).

Regarding claim 17, Romanelli discloses the illumination system of claim 14, wherein the at least one vehicle condition includes the following conditions: the moveable closure is in the opened position, the vehicle is moving in reverse at a speed less than about 5 kph, and an environment illumination is less than an illumination threshold (See at least fig 2, Col 1, lines 20-30, “light which is permanently mounted in the trunk of the vehicle and which is instantly put into operation by lifting the trunk compartment cover”).

Regarding claim 18, Romanelli discloses the illumination system of claim 14, the controller is further configured to open the movable closure in response to a signal indicating an “off”' status of a power source of the vehicle and a signal indicating unlocking of a vehicle door (See at least fig 2, Col 2, lines 39-47, “When use of lights 10, 12 is no longer necessary, switch 66 is reopened, causing latch members 50 associated with each light 10, 12 to be extended. Latch member 50 has a cam surface 78 which upon contact by the bottom surface of housing 18 will cause latch element 50 to retract momentarily so that housing 18 repositioned in the phantom line position in FIG. 2 and then latch element 50 is repositioned in front of housing 18 to lock it in stored position”).

Regarding claim 19, Romanelli discloses the illumination system of claim 14, further comprising an independent power source to supply power to the illumination system (See at least fig 2, Col 2, lines 20-30, “the operator of motor vehicle 17 opens trunk cover 16 and closes a switch 66 mounted on the dashboard of vehicle 17. This establishes a series electric circuit from battery 68 through a conventional flasher unit 70 to bulb 22 in one of lights 10, 12 as shown in FIG. 5. Simultaneously, a seris circuit is established from battery 68 to solenoid 62 through wires 72, 74 which enter the side wall of hollow leg 48 of mounting bracket 40”).

Regarding claim 20, Romanelli discloses the illumination system of claim 14, wherein the controller is further configured to turn off the light source of the illumination device in response to a signal indicating a closed status of the movable closure (See at least fig 2, Col 2, lines 39-47, “When use of lights 10, 12 is no longer necessary, switch 66 is reopened, causing latch members 50 associated with each light 10, 12 to be extended. Latch member 50 has a cam surface 78 which upon contact by the bottom surface of housing 18 will cause latch element 50 to retract momentarily so that housing 18 repositioned in the phantom line position in FIG. 2 and then latch element 50 is repositioned in front of housing 18 to lock it in stored position”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are 

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665